Opinion filed October 21,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00246-CV
                                                    __________
 
                            JIMMY
RAY YATES ET AL, Appellants
 
                                                             V.
 
      ABILENE INDEPENDENT
SCHOOL DISTRICT ET AL, Appellees

 
                                   On
Appeal from the 350th District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 244445-B
 

 
                                            M
E M O R A N D U M   O P I N I O N
            The
parties have filed in this court a joint motion to dismiss the appeal.  The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
October 21, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.